Citation Nr: 0531717	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 2001 for the award of service connection for diabetes 
mellitus.

2.  Entitlement to service connection for a heart disability 
as secondary to the service-connected diabetes mellitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus.  

4.  Entitlement to a separate compensable disability 
evaluation for diabetic nephropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This appeal arose from an August 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans' Affairs (VA), 
Regional Office (RO) which granted service connection for 
diabetes mellitus, with an effective date of July 9, 2001.  
In January 2002, a rating action was issued which awarded an 
effective date of February 15, 2001, pursuant to Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989 (Nehmer I) and Nehmer v. United States 
Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (ND. Cal 
1999) (Nehmer II).  The veteran has also appealed the August 
2003 rating decision that denied entitlement to service 
connection for a heart disability.

The issue of entitlement to service connection for a heart 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed his claim for service connection on 
February 15, 2001.

2.  The veteran's diabetes mellitus is controlled by diet and 
an oral hypoglycemic agent.

3.  The veteran's nephropathy is manifested by some protein 
in the urine, with no other symptoms


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
service connection for diabetes mellitus is February 15, 
2001.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 3.400(b)(2) (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155,  5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.2, 4.2, 
4.7, Diagnostic Code (DC) 7913 (2005).

3.  The criteria for a compensable evaluation for nephropathy 
have not been met.  38 U.S.C.A. §§ 1155,  5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.2, 4.2, 4.7, 4.115a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran's claim for service connection for diabetes 
mellitus was received in February 2001.  He was provided with 
a VCAA letter in March 2001. An additional VCAA letter was 
provided in January 2002, following the veteran's claim for 
an increased evaluation for his diabetes mellitus and for an 
effective date earlier than February 15, 2001 for the award 
of service connection.  A third VCAA letter was provided in 
May 2003 following the veteran's claim for service connection 
for a heart disability.  The supplemental statements of the 
case provided in May 2003 and June 2004 also included 
38 C.F.R. § 3.159, the regulation that implemented the VCAA.  
Clearly, the veteran has been told of evidence necessary to 
establish entitlement to the requested benefits.  He was told 
of the evidence and information that he was to provide and of 
the information and evidence that VA would obtain in his 
behalf.  He was also informed that he should submit all 
evidence relevant to his claims.  Therefore, it is found that 
the veteran has been provided with sufficient notice of his 
and VA's duties pursuant to the VCAA and its implementing 
regulations.  As a consequence, the Board of Veterans' 
Appeals (Board) may proceed to the merits of the veteran's 
claims.

Applicable laws and regulations

Effective dates

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005).  For claims for direct service connection , the 
effective date is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2005).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant' s condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. Part 4, DC 7913 (2005), a 20 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, 
restricted diet, and regulation of activities.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  

Renal dysfunction:
Rati
ng
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Rati
ng
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Rati
ng
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Ratin
g
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Rati
ng
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10

Factual background and analysis

Effective date

The evidence of record shows that the veteran filed his claim 
for service connection for diabetes mellitus due to exposure 
to Agent Orange on February 15, 2001.  In August 2001, the RO 
granted service connection, with an effective date of July 9, 
2001, the effective date of the implementing regulation that 
added diabetes mellitus to the list of those diseases that 
could be presumed to be related to Agent Orange exposure in 
service.  In January 2002, the RO issued a decision which 
granted an effective date of February 15, 2001, based on the 
Nehmer, supra. decision (which found that, if a claim for 
diabetes mellitus was filed between September 25, 1985 and 
July 9, 2001, and a later claim for the same benefit was 
granted after July 9, 2001, the effective date of the 
benefits is the date of the earlier claim).  Clearly, the 
veteran had filed his claim for diabetes mellitus based on 
exposure to Agent Orange on February 15, 2001.  This is the 
earliest possible date for which service connection can be 
awarded under the governing law.

In addition, there is no indication in the record that the 
veteran had filed a claim, either formal or informal, prior 
to February 15, 2001 for the award of service connection for 
diabetes mellitus on any other basis.  This evidence shows 
that the veteran was diagnosed with this condition in 1995.  
However, there is no communication from the appellant that 
could have been construed as an informal claim prior to 
February 2001.  See 38 C.F.R. § 3.155(a) (2005).  These 
records contained no indication that the veteran had intended 
to seek disability compensation.  Therefore, there are no 
records in the file that could constitute an informal claim 
for service connection prior to February 15, 2001.  Dunson v. 
Brown, 4 Vet. App. 327 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than February 15, 2001 for the award of service 
connection for diabetes mellitus.  

An evaluation in excess of 20 percent for diabetes mellitus

The veteran's VA outpatient treatment records note that he 
had noninsulin dependent diabetes mellitus on March 20, 2001.  
Additional treatment records noted his continuing treatment 
with oral hypoglycemics.

VA afforded the veteran an examination in January 2002.  He 
was noted to be taking Glipizide, 5mg per day.  There was no 
history of polyuria or of hypoglycemic symptoms.  The 
urinalysis was negative.  The diagnosis was diabetes 
mellitus, oral agent controlled.

The veteran testified at a personal hearing in March 2003 at 
the RO.  He stated that he was still taking Glipizide for his 
diabetes.  He indicated that he now had the onset of early 
kidney disease, manifested by some protein in his urine.  

The veteran was re-examined by VA in July 2003.  He denied 
any polyuria or any hypoglycemic symptoms, although he stated 
that if he did not eat by 11:00 am, he would feel weak and 
lightheaded.  He commented that he had not had an erection 
for over a year.  He had also been told that he had protein 
in his urine.  He was diagnosed with noninsulin dependent 
diabetes mellitus and early diabetic nephropathy (with normal 
renal function).  

The veteran then testified at a personal hearing in April 
2005 before the undersigned Acting Veterans Law Judge sitting 
in Jackson, Mississippi.  He stated that he had been 
diagnosed with diabetes in 1995.  He stated that he has been 
getting weaker due to his diabetes.  He stated that he had to 
watch his diet and that he still exercised as often as he 
could.  He further noted that he had been taking medication 
for kidney disease, although this had been stopped since his 
blood pressure was too low while on it.

After carefully reviewing the evidence of record, it is 
determined that an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is not warranted.  The 
evidence indicates that the veteran's diabetes is controlled 
by a restricted diet and an oral hypoglycemic agent.  He has 
not required the use of insulin or the regulation of his 
activities.  As a consequence, it is found that an evaluation 
in excess of 20 percent pursuant to 38 C.F.R. Part 4, DC 7913 
is not justified.

The Board also finds that a separate evaluation for the 
veteran's nephropathy is warranted.  However, the evidence 
does not support the award of a compensable evaluation.  
There is no indication that the veteran has urinary tract 
infections manifested by long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management; that he has obstructed voiding with 
marked obstructive symptomatology; urinary frequency 
manifested by a daytime voiding interval between two and 
three hours or awakening to void two times per night; or 
renal dysfunction requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Therefore, while a separate evaluation is justified, there is 
no objective evidence that would warrant the assignment of a 
compensable evaluation.

According to 38 C.F.R. § 3.321(b)(1) (2004), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his service-connected diabetes 
mellitus or for a compensable evaluation for the diabetic 
nephropathy.


ORDER

Entitlement to an effective date earlier than February 15, 
2001 for the award of service connection for diabetes 
mellitus is denied.  

Entitlement to an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.

A compensable evaluation for service-connected nephropathy is 
denied. 


REMAND

The veteran has requested that he be awarded service 
connection for a heart disability which he alleges is related 
to his diabetes mellitus or the medications he has had to 
take for the treatment of his diabetic nephropathy.  At the 
time of his April 2005 personal hearing, he admitted that no 
physician had ever told him that his heart disability was 
related to his diabetic condition.  However, after reviewing 
the evidence of record (which indicated that his heart 
flutter had developed after receiving treatment for his 
diabetic condition), the Board finds that a VA examination 
that addresses this causal relationship would be helpful.

Under these circumstances, this case is REMANDED to the RO 
for the following:

1.  The veteran should be afforded a 
complete VA cardiovascular examination in 
order to ascertain whether the veteran 
suffers from a chronic heart disability.  
The examiner must render an opinion as to 
whether any diagnosed heart disorder is 
etiologically related to either his 
diabetes mellitus or to the medications 
that he takes for his diabetic condition, 
to include the diabetic nephropathy.  The 
examiner must review the claims folder 
prior to the examination, and must 
indicate in the examination report that 
the claims file has been reviewed.  All 
indicated special studies deemed 
necessary must be conducted.  The 
examiner must provide a complete 
rationale for any opinions expressed.

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for 
service connection for a heart 
disability.  If the claim remains denied, 
he and his representative must be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CLIFFORD OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


